Citation Nr: 9919969	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to a compensable disability rating for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1979 
to March 1981, with six months of unverified prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for a broken nose, sinusitis, and a sleep disorder, and 
continued the noncompensable disability rating in effect for 
tinnitus.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the appellant submitted additional evidence.  As he has 
waived the RO's consideration of this evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).

In his March 1998 substantive appeal, the appellant, for the 
first time, asserted a claim relating to hearing loss.  This 
issue has not been adjudicated by the RO, and it is not 
inextricably intertwined with the other issues before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The medical evidence shows that the appellant currently 
has chronic sinusitis and sleep apnea. 

2.  There is no medical evidence showing that appellant 
currently has residuals of a broken nose.

3.  During service, the appellant was treated for nose pain 
after an assault and complaints of sinus congestion. 

4.  There is no medical evidence of a link between the 
claimed residuals of broken nose, sinusitis, and sleep 
disorder and any disease or injury in service.

5.  The appellant's claims for service connection for 
residuals of a broken nose, sinusitis, and a sleep disorder 
are not plausible.

6.  The appellant's claim for an increased rating for 
tinnitus is plausible, and sufficient evidence has been 
obtained for correct disposition of this claim.

7.  The appellant's tinnitus is recurrent, but the medical 
evidence does not establish that it is the result of 
concussion, head injury, or acoustic trauma.


CONCLUSIONS OF LAW

1.  The appellant has not presented well-grounded claims for 
service connection for residuals of a broken nose, sinusitis, 
and a sleep disorder, and there is no statutory duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

2.  The appellant has stated a well-grounded claim for an 
increased rating for tinnitus, and VA has satisfied its duty 
to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

3.  The criteria for a compensable disability rating for 
tinnitus were not met prior to June 10, 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 
and 4.87a, Diagnostic Code 6260 (1998).

4.  The criteria for a 10 percent disability rating, and no 
higher, for tinnitus are met from June 10, 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
4.87a, Diagnostic Code 6260, as amended by 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In January 1996, the appellant filed claims for service 
connection for tinnitus and sinusitis.  In April 1997, he 
filed claims for service connection for residuals of a broken 
nose and a sleep disorder. 

The appellant's service medical records did not show 
complaints of or treatment for tinnitus.  In February 1977, 
he complained of sinus congestion, sore throat, and 
productive cough; the diagnosis was upper respiratory 
infection.  In May 1977, the appellant complained of having 
pain throughout the nose.  It was noted that he had been 
injured in an assault two days earlier and treated at 
Louisville General.  There was no fracture, and he was 
provided pain medication.  On the Report of Medical History 
completed by the appellant in July 1977, he denied having 
nose trouble, sinusitis, head injury, broken bones, bone 
deformity, or frequent trouble sleeping.  The Report of 
Medical Examination dated in July 1977 showed that clinical 
evaluation of the appellant's nose and sinuses was normal.  

During the appellant's second period of service, he received 
no treatment for his nose, sinuses, tinnitus, or a sleep 
disorder.  On the Report of Medical History completed by the 
appellant in December 1980, he denied having sinusitis, head 
injury, or frequent trouble sleeping.  The examiner noted 
that there was no significant history.  The Report of Medical 
Examination dated in July 1977 showed that clinical 
evaluation of the appellant's nose and sinuses was normal.

At the time the appellant filed his claims for service 
connection in 1996 and 1997, the following evidence was 
associated with the claims file:  (1) reports of VA 
examinations conducted in September 1992, May 1993, January 
1995, April 1996, and November 1996; (2) VA treatment records 
dated from August 1986 to January 1997; (3) medical and 
adjudication records from the Social Security Administration; 
(4) records from Conway Regional Medical Center dated from 
November 1991 to March 1995; (5) records from Conway Physical 
Therapy Clinic dated from July to August 1994; (4) a letter 
from C. Clay Lamey, D.C., dated in January 1992; (5) records 
from St. Vincent Infirmary Medical Center dated in January 
1994; (6) records from J. Tod Ghormley, M.D., dated in July 
1992; and (7) records from MediQuick Walk-In Clinic dated 
from May to November 1989.

With the exception of the following evidence, the majority of 
these records contained no information relevant to these 
claims.  None of the above records showed treatment for 
residuals of a broken nose or even a history reported by the 
appellant of incurring a broken nose. 

In September 1991, the appellant stated that his sinuses had 
been bothering him for one week.  In October 1991, it was 
noted that he had recently worked in a dusty environment with 
no protection.  He had symptoms of nasal congestion and sore 
throat.  Examination showed severe nasal inflammation and 
mild nasal drainage; the diagnosis was sinusitis.  Upon VA 
examination in May 1993, the appellant reported being hit in 
the face with a pipe during service.  He stated that he had 
had problems with headaches and swelling of the nose for 
several weeks thereafter, but he did not have any broken 
bones.

In July 1993, the appellant completed a health survey for the 
VA Mental Health Clinic.  He did not report a history of 
breaking his nose or having any problems with his sinuses or 
a sleep disorder.  In December 1994, the appellant complained 
that he had an ear infection.  Examination showed maxillary 
tenderness, and diagnoses included sinusitis. 

In July 1995, the appellant complained that his ears were 
stopped up.  The examiner's impression was likely acute 
sinusitis or allergic sinusitis.  X-rays of the sinuses in 
August 1995 were negative for the facial bones.  The nasal 
turbinates were engorged, and the nasal septum was slightly 
deviated.  In August 1995, the appellant was referred for 
ears, nose, and throat consultation.  It was indicated that 
he had had symptoms of sinus pressure and purulent discharge 
for five months.  The provisional diagnosis was chronic 
sinusitis.  He underwent a CT (computerized tomography) scan 
of the sinuses in September 1995, which showed several mucous 
retention cysts in the left maxillary sinus and one in the 
right maxillary sinus.  The left inferior turbinate appeared 
swollen, and there was mild left septal deviation.  In 
December 1995, the appellant complained of recurrent 
sinusitis.  Examination showed tenderness to percussion.  The 
examiner indicated that the appellant had a history of 
resolved sinusitis and now had recurrent rhinitis and nasal 
congestion, which was probably allergic rhinitis.  

At a hearing in October 1996, the appellant testified that he 
was exposed to noise during service from tank and truck 
engines.  He stated that he now had ringing in his ears, and 
it worsened with increases in his blood pressure.  

The appellant underwent a VA examination in November 1996.  
He reported bilateral constant tinnitus of two years' 
duration.  Diagnoses included bilateral constant tinnitus.  
He also underwent an audiological evaluation, which showed 
that his hearing acuity was within normal limits. 

A December 1996 supplemental statement of the case, in 
pertinent part, granted service connection for tinnitus as 
secondary to the appellant's service-connected hypertension.  
It was indicated that there was no evidence of acoustic 
trauma during service, but tinnitus was listed in the 
Physician's Desk Reference as a possible side effect of the 
appellant's hypertension medication. 

A VA record dated in January 1997 indicated that the 
appellant's past medical history included sinuses and 
allergy.  

The RO obtained the appellant's VA records for treatment 
between September 1995 and August 1997.  He was hospitalized 
from September to October 1995 for back pain.  The discharge 
summary also showed diagnosis of chronic sinusitis, and it 
was indicated that he had undergone a CT scan of the head 
that showed maxillary sinus retention cysts on both sides, as 
discussed above.  In January, March, and July 1996, the 
appellant was treated for sinusitis.  An electroencephalogram 
in May 1996 was within normal limits.  A CT scan of the 
sinuses in July 1996 showed thickening of the right nasal 
turbinates with a soft tissue density in the right 
infundibulum and bilateral maxillary retention cysts.  In 
August 1996, it was noted that the CT scan had shown minimal 
disease.  The diagnosis was minimal sinus disease. 

In August 1996, the appellant underwent a thorough medical 
examination.  He denied having any tinnitus; examination of 
his nose was within normal limits.  In November 1996, he 
indicated that he had had sinus problems for years that kept 
getting worse.  

An ears, nose, and throat consultation report dated in 
February 1997 showed that the appellant reported a history of 
chronic and recurrent sinusitis.  He had had purulent 
discharge for two months.  He also complained of snoring and 
sleep apnea.  He stated that he woke up gasping for air.  He 
reported a history of nasal trauma in 1977 when he was hit in 
the head and nose.  Diagnoses were deviated nasal septum and 
turbinate hypertrophy with bilateral concha bullosa and sleep 
apnea.  In March 1997, it was indicated that there was no 
evidence of sinus disease on the CT scan.  The examiner's 
assessments were obstructive sleep apnea, deviated nasal 
septum, and turbinate hypertrophy.  A night polysomnography 
in March 1997 showed moderate to severe obstructive sleep 
apnea.

In April 1997, the appellant underwent tracheostomy, 
septoplasty, and uvulopalatopharyngoplasty for moderately-
severe obstructive sleep apnea.  In July 1997, the appellant 
complained of constant tinnitus, which he associated with the 
April 1997 surgery.  He stated that he had intermittently had 
tinnitus since 1961, but it was now constant and, at times, 
severely distracting.  He also reported a history of noise 
exposure.  Audiological testing showed normal hearing 
sensitivity.  The examiner indicated that the appellant's 
constant tinnitus may be related to his history of noise 
exposure, but other etiologies such as medications could not 
be ruled out.  He was referred for further evaluation, which 
he underwent later in July 1997.  He complained of tinnitus 
of two years' duration that was getting worse.  An audiogram 
showed his hearing acuity was within normal limits.  The 
examiner's assessment was chronic tinnitus, doubt medication 
etiology.  The examiner counseled the veteran regarding the 
chronicity of the disease with no treatable, identifiable 
cause.

The appellant submitted medical records from Conway Regional 
Hospital dated from August 1989 to April 1998, which 
contained no information pertinent to the broken nose or 
tinnitus claims on appeal.  Records dated in November 1994 
showed a diagnosis of sinusitis.  Records dated in April 1998 
indicated a past medical history of sleep apnea. 

In May 1999, the appellant had a personal hearing.  He 
testified that he got mugged during service, and the military 
doctors had told him that he did not break his nose or 
anything.  At that time, he was also treated at Louisville 
General Hospital, but he could not obtain those records.  He 
stated that a doctor had now told him he had an old injury to 
his nose.  When asked what problems he currently had as a 
result of the nose injury, he stated that he had sinus 
problems.  He indicated that a VA doctor had told him the 
sinusitis was attributable to the broken nose and that this 
was in his medical records.  He maintained that the 
combination of the broken nose and the sinusitis then caused 
the sleep apnea.  He testified that the ringing in his ears 
had worsened over the last year, and it was now constant.  He 
had been provided hearing aids because of the tinnitus.  He 
maintained that he was exposed to noise during service, 
including "concussion" from explosions.  The appellant 
submitted a document indicating that he had a VA appointment 
for a hearing test in April 1999, and he stated that that was 
when he was provided hearing aids.  He also stated that he 
had undergone surgery at the VA Medical Center the prior week 
for removal of his tonsils. 


II. Legal Analysis

A.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§  1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The current medical evidence shows treatment for chronic 
sinusitis and sleep apnea.  There is no indication in the 
medical evidence that the appellant has ever broken his nose.  
None of the facial x-rays or CT scans has reported evidence 
of prior bone fractures.  The appellant's service medical 
records showed treatment for complaints of nose pain after an 
injury, and he has maintained that he was injured in an 
assault.  However, there is no medical evidence of a nexus, 
or link, between a disease or injury incurred during service 
and the claimed disorders.

Prior to his claims for compensation in 1996 and 1997, the 
appellant did report a history of being hit in the face 
during service, but he denied incurring any broken bones at 
that time.  His service medical records indicated that no 
fracture was present after the injury.  The post-service 
medical evidence first shows complaints of sinus problems in 
1991 and complaints of sleep problems in 1997.  Contrary to 
the appellant's assertions, his VA treatment records do not 
contain medical opinions that (a) his sinus symptoms and 
sleep disturbances are related to an inservice disease or 
injury, including the alleged broken nose; (b) that his sinus 
or sleep disorders began during service; or (c) that he 
currently has residuals of a broken nose. 

The appellant's contentions that he currently has residuals 
of a broken nose, sinusitis, and a sleep disorder that are 
related to his military service are not competent evidence 
that there is a connection between the claimed conditions and 
his inservice treatment.  He cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
competent medical evidence establishing that there is a 
plausible relationship between the claimed residuals of 
broken nose, sinusitis, and sleep disorder and a disease or 
injury incurred during the appellant's military service, his 
claims for service connection are not well grounded. 

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a); see 
Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication").  

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  The 
appellant testified that his VA doctors have told him that 
his sinusitis and sleep apnea have resulted from the broken 
nose he allegedly incurred during service.  VA records from 
1986 to 1997 are associated with the claims file, and there 
are no such medical opinions contained in those records. 

According to the appellant's testimony, he continues to 
receive treatment at the VA Medical Center, and the latest 
treatment records associated with the claims file are dated 
in 1997.  The Board concludes that it is not necessary to 
remand this case to obtain these records.  Treatment records 
from 1997 to 1999 would do nothing more than show continued 
treatment for sinusitis and sleep apnea.  The fact that the 
appellant currently has these conditions is established by 
the evidence of record.  As indicated above, despite the 
appellant's extensive medical treatment, his VA records from 
1986 to 1997 contained no medical opinions indicating that he 
currently has residuals of a broken nose or that his 
sinusitis or sleep apnea are related to his military service 
in any manner.  The appellant has not alleged that VA records 
for treatment since 1997 would contain the medical opinions 
needed to well ground any of these claims.  Therefore, an 
attempt to obtain these records is not warranted.  A remand 
would simply serve to impose an unnecessary burden with no 
gain to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that links the claimed residuals of broken nose, 
sinusitis, and sleep disorder to a disease or injury during 
service, the claims for service connection must be denied as 
not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) and 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of these claims, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78. 

B.  Increased rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the appellant has complained that his 
tinnitus has worsened in that it is constant and distracting.  
He has therefore satisfied the initial burden of presenting a 
well-grounded claim.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the appellant was provided an appropriate VA 
examination in 1996 as well as a personal hearing in 
accordance with his request.  As discussed above, the most 
recent VA treatment records associated with the claims file 
are dated in 1997.  The appellant testified that he received 
treatment at the VA Medical Center in 1999, including receipt 
of hearing aids.  These additional VA records have not been 
obtained; however, it is not necessary that the Board remand 
this case to obtain those records.  These records would show 
nothing more than continued outpatient treatment for the 
appellant's tinnitus.  Associated with the claims file are VA 
records from prior years showing such treatment.  There is 
sufficient evidence of record to properly evaluate his 
service-connected tinnitus.  Therefore, the Board concludes 
that no further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the appellant's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the 
appellant working or seeking work, 38 C.F.R. § 4.2 (1998), 
and to resolve any reasonable doubt regarding the extent of 
the disability in the appellant's favor.  38 C.F.R. § 4.3 
(1998).  If there is a question as to which evaluation to 
apply to the appellant's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The appellant's tinnitus is rated under Diagnostic Code 6260.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the appellant is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the appellant's claim for 
an increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to June 10, 1999, the 
Board cannot apply the revised regulations.

The new regulations were not in effect when the 1997 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the appellant has not been given notice 
of the new regulations.  However, as discussed below, the new 
rating criteria are more favorable to the appellant's claim, 
and this decision awards him the highest schedular rating 
available for tinnitus.  It is not necessary to remand this 
claim since he is not prejudiced by the Board's consideration 
of the new regulations in the first instance because this 
decision is favorable to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the rating criteria for diseases of the ear in effect 
prior to June 10, 1999, Diagnostic Code 6260 provided a 
single 10 percent disability rating when tinnitus was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  The amended regulations continue to provide 
a single 10 percent disability rating for tinnitus, but the 
only requirement is that the tinnitus be recurrent.  
38 C.F.R. § 4.87a, Diagnostic Code 6260, as amended by 64 
Fed. Reg. 25202 through 25210 (May 11, 1999).  The proposed 
amendment to the regulations indicated that tinnitus is a 
subjective sensation which, under certain circumstances, 
comes and goes.  59 Fed. Reg. 17297 (April 12, 1994).  The 
requirement that the tinnitus be "recurrent" means that it 
might not always be present, but that it returns at regular 
intervals.  Id.  It was also noted that tinnitus can be 
caused by a number of conditions, including injuries, acute 
diseases and drug reactions.  Id.  The restriction that 
tinnitus result from trauma was eliminated since the severity 
of disability from tinnitus does not depend on its origin.  
Id.

1. Compensable rating prior to June 10, 1999

The evidence does not show that the criteria for a 
compensable rating were met under the old regulations.  The 
appellant was granted service connection for tinnitus as 
secondary to his service-connected hypertension, in that the 
RO concluded this condition was caused by his hypertension 
medication.  The appellant contends that his tinnitus 
resulted from inservice noise exposure, but the evidence of 
record does not support his contentions.  No medical 
professional has definitively concluded that the etiology of 
the appellant's tinnitus is noise exposure; the only 
favorable opinion of record indicated that noise exposure is 
one possible etiology of tinnitus.  That same medical 
evaluation indicated that other possible etiologies could not 
be ruled out.  A subsequent evaluation assessed the veteran's 
tinnitus as having no treatable, identifiable cause.  
Accordingly, the medical evidence is not at least in 
equipoise with respect to assigning an acoustic trauma 
etiology to the appellant's tinnitus.  It is speculative at 
best.  Service connection for tinnitus was granted secondary 
to the veteran's hypertension and medication taken for it.  
While the medical evidence supporting such a conclusion may 
not be overwhelming, the RO at least found it of sufficient 
weight to support a grant of service connection.  There is no 
competent medical evidence assigning a head injury or 
concussion etiology to the veteran's tinnitus.

Therefore, under the old rating criteria, a noncompensable 
disability rating for tinnitus was proper.  38 C.F.R. § 4.31 
(1998) (In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met).  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the appellant's claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the appellant's difficulties due to 
tinnitus, the Board is constrained to abide by VA 
regulations.  The old regulations only provided a compensable 
disability rating for tinnitus if it resulted from acoustic 
trauma, head injury, or concussion.  For the reasons 
discussed above, the medical evidence did not establish that 
the appellant's tinnitus was caused by trauma, and there is 
no reasonable doubt on this issue that could be resolved in 
his favor.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable disability rating for tinnitus prior to June 10, 
1999. 

2.  Compensable rating from June 10, 1999

The new regulations are more favorable to the appellant's 
claim, in that the requirement that tinnitus be the result of 
trauma has been removed, as discussed above.  Service 
connection for the appellant's tinnitus was granted on a 
secondary basis as due to medication for one of his service-
connected disorders.  The only question under the new 
regulations is whether his tinnitus is recurrent.  Based on 
the medical evidence and his testimony, his tinnitus is 
clearly recurrent and is, at times, distracting to him.  

Therefore, the criteria for a 10 percent disability rating 
have been met under the new regulations.  This rating is 
assigned effective June 10, 1999, the effective date of the 
amended regulations.  See Rhodan.  That is the only schedular 
evaluation available for tinnitus, and there are no other 
diagnostic codes potentially applicable to this disorder. 


ORDER

Entitlement to service connection for residuals of broken 
nose, sinusitis, and a sleep disorder is denied.

Entitlement to a compensable disability rating for tinnitus 
is denied prior to June 10, 1999.

Entitlement to a 10 percent disability rating for tinnitus is 
granted from June 10, 1999, subject to the applicable 
regulations governing the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

